 



Exhibit 10(c)

PNC Bank, National Association
One PNC Plaza
249 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2707

November 25, 2003

Worthington Receivables Corporation
1205 Dearborn Drive
Columbus, Ohio 43085
Attention: Randal I. Rombeiro

      Re:   Extension of Facility Termination Date

Ladies and Gentlemen:

     Reference is hereby made to that Receivables Purchase Agreement (as amended
from time to time, the “Agreement”), dated as of November 30, 2000, among each
of the undersigned hereto. Terms used herein and not defined herein shall have
the meanings set forth in the Agreement.

     As you have requested pursuant to Section 1.10 of the Agreement, we hereby
agree to extend the Facility Termination Date to November 24, 2004. Accordingly,
clause (a) of the definition of “Facility Termination Date” as set forth in
Exhibit I to the Agreement is hereby amended by replacing the date “November 26,
2003” with the date “November 24, 2004” therein.

     If the foregoing is acceptable to you, please execute the enclosed copies
of this letter and return them to the undersigned. Your execution of this letter
shall constitute your representation and warranty that all necessary corporate
action has been taken to extend the Facility Termination Date contemplated
hereby. This letter may be executed in counterparts and shall be effective
following our receipt of the fully executed counterpart hereto and once the
Fifth Amendment to the Market Street Funding Corporation Liquidity Asset
Purchase Agreement and the First Amendment to the Liberty Street Funding Corp.
Liquidity Asset Purchase Agreement become effective.

(Continued on following page)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this letter as of the date
first written above.

  MARKET STREET FUNDING CORPORATION as a Purchaser   By: /s/ Evelyn Echevarria
Name: Evelyn Echevarria Title: Vice President     PNC BANK, NATIONAL ASSOCIATION
as a Administrator and a Purchase Agent   By: /s/ John T. Smathers Name: John T.
Smathers Title: Vice President     LIBERTY STREET FUNDING CORP.,
as a Purchaser   By: /s/ Andrew L. Stidd Name: Andrew L. Stidd Title: President
    THE BANK OF NOVA SCOTIA,
as a Purchaser Agent   By: /s/ Alan Edwards Name: Alan Edwards Title: Managing
Director

S-1



--------------------------------------------------------------------------------



 



          FIFTH THIRD BANK,
as a Purchaser Agent and as a Purchaser                 By: Robert O. Finley    
Name: Robert O. Finley     Title: Vice President      

ACKNOWLEDGED as of the date
first written above:

 

  WORTHINGTON RECEIVABLES CORPORATION
as Seller   By: /s/ Randal I. Rombeiro Name: Randal I. Rombeiro Title: Treasurer

S-2